EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment was given in an interview and email communication with Daniel Holmander on 5/12/2021.
The application has been amended as follows: 

(Currently Amended) An enclosure assembly comprising: a collapsible frame having an upper portion and scissoring members vertically extending and forming sides, the collapsible frame lacking horizontal top members; and a removable fabric enclosure, the removable fabric enclosure comprising: a removable top portion; and a removable bottom portion, the removable top portion being securable to the upper portion of the collapsible frame with one or more attachment devices, wherein the attachment devices comprise of one or more cover caps, the cover caps configured to be removably and vertically inserted into a corresponding one or more vertically-oriented apertures formed in the removable top portion.
(Cancelled) 
11.   (Currently Amended) An enclosure assembly comprising: a collapsible frame having a lower portion, an upper portion, a first scissoring tube pair and a second scissoring tube pair, the first and second scissoring tube pairs vertically extending from the lower portion to the upper portion and forming sides, the first scissoring tube pair having a first top end and a first bottom end, the second scissoring tube pair having a second top end joined to the first top end by a top knuckle hinge, and a second bottom end joined to the first bottom end by a bottom knuckle hinge, the collapsible frame lacking , wherein the attachment devices comprise of one or more cover caps, the cover caps configured to be removably and vertically inserted into a corresponding one or more vertically-oriented apertures formed in the removable top portion; and a removable bottom portion, the removable bottom portion having one or more tabs configured to removably engage the lower portion of the collapsible frame. 
 12. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the reference taken as a whole or in combination do not teach or render obvious the combination set forth including that of Claims 1, 3-7, 9-11, 13-21.
Regarding Claims 1, 3-7, 9-11, 13-21, the closest prior art of Flannery (US 10488752) teaches a playard that has an endless frame with scissoring cross members that create the outer edge of the sides. The upper walls and lower walls attach the fabric sidewalls. Burns (US 9907411) teaches a playard with a bassinet and canopy attachment to the top of the frame. Lastly, Flannery (US 10577282) teaches an umbrella canopy that opens and close, attaches to the top edges of the playpen, and is capable of being removed from the playpen to store the umbrella.
The prior art of Flannery (US 10488752) does not teach or suggest ‘wherein the attachment devices comprise of one or more cover caps, the cover caps configured to be removably and vertically inserted into a corresponding one or more vertically-oriented apertures formed in the removable top portion.’ Flannery teaches an endless sidewall that utilizes buttons that are inserted vertically into apertures (236 – Fig. 11B) by the key slots. The key slots are 
In regards to the prior art of Flannery (US 10488752) in view of Burns (9907411), the previous rejection would not be proper as Claims 3-8 were previously dependent on Claim 3. With the amendments Claim 3 is now dependent on claim 1. 
Lastly, the Applicant amended claims 9-10 which were previously rejected on the grounds of Flannery (US 10488752) in view of Flannery (US 10577282). Due to the amendments of the canopy folding within the collapsible frame and the fabric enclosure being attached to clips that extend into the canopy and through a hole, the new amendments are deemed allowable. Both pieces of prior art do not teach, suggest or disclose a canopy that folds within the frame. Flannery (US 10577282) does teach the canopy but it must be removed to be folded. Additionally, the canopy is strapped on with a quick connect mechanism and has no hole to attach the cable. 
As a result, the claimed invention provides an additional structural distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                

                                                                                                                                                                         /DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/13/2021